 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers,Lo-ITHE BUSINESS OF THE EMPLOYERScal No. 4, AFL-CIO and Ed Joiner Productions, Inc.and National Association of Broadcast Employeesand Technicians,AFL-CIO, CLCInternational Brotherhood of Electrical Workers, Lo-cal No.4, AFL-CIOandJames P. Wright,an Indi-vidual d/b/a Century Custom Recording Service andNational Association of Broadcast Employees andTechnicians,AFL-CIO, CLC. Cases 14-CD-484and 14-CD-485September24, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, AND PENELLOThis is a consolidated proceeding under Section10(k) of the NationalLaborRelations Act, as amend-ed, following the filing of chargesby EdJoiner Pro-ductions,Inc., and James P. Wright,an Individuald/b/a CenturyCustom Recording Service.' Thecharge alleges that International Brotherhood of Elec-tricalWorkers,Local No. 4, AFL-CIO, herein calledIBEW,violated Section 8(b)(4)(D) of theAct by en-gaging in certain proscribedactivitywith an object offorcing or requiring the Employers to assign certainwork to employees represented by IBEW rather thanto employees representedby NationalAssociation ofBroadcast Employees and Technicians,AFL-CIO,CLC, herein called NABET.A duly scheduledhearing was held before HearingOfficer J. Ronald Petrikin in St. Louis,Missouri, onMay 28, 1974. All partiesappeared at the hearing andwere afforded full opportunity to be heard,to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter,briefs werefiled on behalf of IBEWand NABET,with Ed JoinerProductions,Inc., joining in the position taken byNABET.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds they are free fromprejudicial error.They are herebyaffirmed.Uponthe entire record in this proceeding, theBoard makes the following findings:(a) The parties stipulated and the record shows thatJoiner is a corporation with its principal office andplace of business located in Atlanta, Georgia. It isengaged in the production and transmission of televi-sion broadcasts of professional sports events includ-ing the transmission of such events occurring in St.Louis,Missouri, to Ohio, Georgia, Pennsylvania, andother States. Joiner annually derives in excess of$100,000 in gross revenues from sale of its televisionproduction services, and a substantial portion of saidrevenue is from the sale of its services to customerslocated outside the State of Georgia. Accordingly, wefind in accordance with the stipulation of the partiesthat Joiner is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.'(b) The IBEW contends that Wright does not meetthe Board's standards for assertion of jurisdiction.The record shows that Wright's principal office andplace of business is located in Kirkwood, Missouri.He testified he is an independent television broadcast-ing producer of commercial programs, industrial pre-sentations, closed circuit programs, and "anythinghaving to do with the communications industry."Wright is a representative of Joiner in St. Louis, hap-dling crew arrangements and equipment needs; forhockey transmission, he performs as a director,assis-tant director, or liaison. He provides services to Mis-souri advertising agencies which represent clientsoutside the State.' Wright annually derives in excessof $200,000 from the sale of his services, and it ap-pears that a substantial amount thereof is for servicesto firms, such as Joiner, which are located outside theState of Missouri. Accordingly, we find that Wrightmeets the Board's discretionary standard for assertionof jurisdiction in the communications industry 4 andis engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IBEW andNABET are labor organizations within the meaningof Section 2(5) of the Act.2RaritanValleyBroadcastingCompany,Inc,122 NLRB 90 (1958).7Clients serviced by these advertising agencies include Greenwood Sau-sage Co.of South Carolina, Shakey's, Black Hawk Federal, IGA, BunnyBread,and othersHerein called Joiner and Wright and referred to jointly as Employers.°Raritan Valley BroadcastingCompany,Inc,supra213 NLRB No. 97 INTL BRO. OF ELECTRICAL WKRS., LOC. 4483IIITHE DISPUTEA. The Work In DisputeThe disputed work involves the operation of televi-sion cameras and other equipment used by Joinerand/or Wright in the televising of professional base-ball and soccer games from Busch Memorial Stadium,St.Louis,Missouri.B. Background and FactsJoiner has a contract with the Atlanta Braves base-ball team and Atlanta television station WTGG toproduce road games for the Braves. As the St. Louis,Missouri, Busch Memorial Stadium was within geo-graphic limits making it economically feasible to takeJoiner's electronic equipment truck to St. Louis, it wasdriven there by two employees. All of Joiner's em-ployees are members of NABET. Joiner also has anagreement with the arena in St. Louis to producegames originating there. Joiner sent about five of itsemployees to perform the critical functions in televis-ing the games and asked Ray Moore, business repre-sentative of IBEW in St. Louis, to provide thesupplemental personnel to staff the operation. Thetotal complement of employees is about 10 for base-ball.The record shows that on various datesBusinessAgent Ray Moore refused to refer employees unlessJoiner and certain of its representatives assigned toemployees represented by his Local the work of oper-ating television cameras and other equipment used byJoiner in televising professional baseball and soccergames from Busch Stadium. Thus, on April 25, 1974,Joiner requested IBEW to supply five men to supple-ment the four-man crew and was informed that onlytwo Joiner employees could be used in the telecast. OnApril 26, 1974, Moore told Joiner representatives thatitwould permit no more than two Joiner employeesto work on telecasting the game that day and threat-ened to picket Busch Stadium. Joiner therefore se-cured employees from other cities, and when theyarrived at the stadium the keys to the cable area couldnot be located. After finding the keys, the Joiner crewstarted to run the cables, and IBEW began picketingin front of the office of the St. Louis Cardinals base-ball team, the ticket windows, and the Joiner truck.The electrician at the stadium, who was representedby an IBEW local, refused to supply electricity; thepicketing and refusal to supply electricity continuedthrough April 27, 28, and 30, and May 1 and 4.55There was no gameon April 29 The picketline was removed on MayIbut was resumed on May 4 when Wright undertook transmission of a soccergame,as detailed below.Wright was under contract to Tinsley Sports Net-work to produce a soccer game on May 4, 1974.Wright arranged for Joiner to supply two of its techni-cianswith cameras and other equipment. WrightcalledMoore, Respondent's business agent, to com-plete the crew. Moore told Wright he could use theJoiner people only as maintenance supervisors, not asoperating technicians. This would require Wright tohire two more employees, to which Wright agreed.Moore then demanded a contract to cover "any timeyou need crews in the future" and refused to referemployees without such a commitment, but Wrightrefused to enter into such an agreement.On May 4, when the Joiner employees who wereworking for Wright arrived, Moore demanded to seetheir union cards. Two produced their cards and therest refused. A picket line was put up and the electrici-ty was not furnished, allegedly because Wright's em-ployees were nonunion. Wright thereuponassignedthe contract to Joiner and so informed Moore, whonevertheless maintained the picket line; and the elec-trician refused to furnish electric power to the mobileunit for transmission of the program. A short whilebefore air time, Tinsley Sports Network signed a bar-gaining contract with IBEW. Thereafter, the picketline was removed, the electric power was restored, andIBEW supplied a crew of five men who worked withthree of the six Joiner employees.C. Contentions of the PartiesNABET contends and the Employers agree thatthere is a jurisdictional dispute because IBEW threat-ened to and did picket and refuse to refer per diememployees because more than two Joiner employeeswere doing the work. They take the position that thework should be left as assigned to the Joiner employ-ees, and that such assignment is consistent with thecertification and Joiner's contract with NABET; and,that skills, efficiency of operation, economy, the prac-ticeof the Employers and in the area, and theEmployer's preference favor NABET.IBEW argues that the Board should not proceed toa determination of dispute in this case. It claims thereis not reasonable cause to believe that it engaged incoercive conduct within the meaning of Section8(b)(4)(D) of the Act, and it argues that the picketingwas lawful as its purpose was to maintain the wagerate effective in St. Louis, Missouri. IBEW furthercontends that this is not a jurisidictional dispute, inas-much as it agrees that NABET has a contract withJoiner covering the latter's permanent employees; butasserts that IBEW has an oral agreement with Joinerunder which Joiner may bring in only two employees 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDand IBEW will supply per diem employees to com-plete a crew.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for the voluntaryadjustment of the dispute.Contrary to IBEW's argument noted above, we donot find the threats and picketing had as their purposethe protection of local wage standards but find theywere to cause assignmentof work topersons repre-sented by IBEW rather than to those represented byNABET.It isalso clear that the work herein isclaimed by both IBEW and NABET foremployeeseach represents. Accordingly, we find that a jurisdic-tional dispute exists.As noted, the record discloses that Respondent'sBusiness Agent Moore made various demands of theEmployers to assign the work in dispute to electri-cians, he threatened that IBEW would picket if thatassignment was not made, and IBEW did so on 5days. Accordingly, we are satisfied that there is rea-sonable cause to believe a violation of Section8(b)(4)(D) did occur. Furthermore, the record doesnot disclose any agreed-upon method for the volun-tary adjustment of this dispute. Therefore, we findthat this dispute is properly before the Board for de-termination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors.1.Certification and collective-bargainingagreementsThe recorddisclosesthat NABETwas certified fora unit of allemployeesof Joineron June 5, 1973, andhas a contract(dated October 1, 1973) with Joinerwhichstates:SECTION IV-JURISDICTION: (A) Except asotherwise provided in this Agreement, only Em-ployees covered by this Agreement shall be as-signed to production, and/or technical duties.Employees under this contract shall be responsi-ble for and have exclusive jurisdiction coveringthe positions of technical supervisor, technicaldirector, visionmixer, lighting director, videotechnician, audio technician, audio assistant,sound effect technician, television computertechnician, electronic graphics technician, videotape technician, video tape editor and splicer,disc technician, special effect technician, trans-mitter technician, cameraman, projectionist,crane tongue operator, dolly operator, cableman,cueing devise operator and also including, elec-trician, stage hand, gaffer, grip, set builder, setdecorator, and technician vehicle driver.Section (b) defines the jurisdiction as including sup-port equipment operators. Section V-CONDITIONOF WORK, in brief, provides that the contract shallbe in effect across the Nation and that Joiner employ-ees shallbe employed wherever work is being per-formed by Joiner. An addendum to the contractprovides that "the Company may supplement the full-time Employees represented by NABET in order toassist themin carrying out their assigned duties withthe herein named Employees." Thus, Joiner by con-tract is obligated to employ all members of the basiccrew prior to employing supplemental help. IBEWhas no written contract but contends it has an oralagreementthat Joiner will use no more than two of itspermanent employees. Employer denies this and thereis insufficient evidence on which to find that such anagreement exists.We therefore find that both the cer-tification and Joiner's contract with NABET favorJoiner's assignment.2.Employer and area practiceThe facts disclose that both Employers have as-signed the work in dispute to Joiner's employees whoare represented by NABET. Joiner, after sending itsemployees to St. Louis, attempts to supplement thecrew with persons referred by IBEW. In Atlanta aswell asinWashington, D.C.; Pittsburgh, Pennsylva-nia; and Houston, Texas, Joiner takes the availablemembers of its crew and supplements the rest withlocal people, and the record shows that Joiner and theother nonnetwork producers operate in the samemannerthroughout the UnitedStates.The evidenceof Joiner's and national practice would tend to favorJoiner's assignment.Wright has no permanent em-ployees and this dispute, insofar as it concerns him,arises solely from his arrangement to use Joiner's em-ployees on I day.3. Skills, efficiency, and economy of operationJoiner testified that its employees possess the re-quired knowledge and skill which is necessary to per- INTL. BRO. OF ELECTRICALWKRS.,LOC. 4form the work in dispute. In fact, because of the new-ness of its equipment and the training required whichmembers of IBEW do not possess, if its employeeswere not used, transmission would fail and the $1million equipment might be damaged. There is furthertestimony that if Joiner were not permitted to use itsemployees in the telecasts, it would be required, underitsNABET contract, to pay its employees because ofthe guaranteed wage. We find that skills, efficiency,and economy of operation favor Employers'assign-ment.ConclusionsHaving considered all pertinent factors, we con-clude that the employees represented by NABET areentitled to perform the work in dispute and thatIBEW is not entitled to seek theassignmentby meansproscribed by Section 8(b)(4)(D).6 This award is con-sistent with the certification and contract; Employer'sassignment; employer, area, and national practice;the skills, efficiency, and economy of operation; andEmployers' preferences. In making this determina-tion, we award the work to the employees of the Em-ployers who are represented by NABET, but not tothat Union or its members. Our present determinationis limited to the particular controversy which gave riseto this proceeding.6 As IBEW had no contract with Joiner or Wright whichestablishes anexclusivehiring arrangement,our orderherein isnot tobe construed asrequiringIBEW to refer employees to Joiner or Wright on requestDETERMINATION OF DISPUTE485Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Ed Joiner Productions, Inc., andJamesP.Wright, an Individual d/b/a Century Cus-tom Recording Service, who are currently representedby National Association of Broadcast Employees andTechnicians, AFL-CIO, CLC, are entitled to the workof operation of television cameras and other equip-ment usedin televising professional baseball and soc-cer games from Busch Memorial Stadium, St. Louis,Missouri.2. International Brotherhood of Electrical Work-ers, Local No. 4, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Ed Joiner Productions, Inc., and/or JamesP.Wright, an Individual d/b/a Century Custom Re-cordingService,to assign the disputed work to itsmembers or employees whom it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Brother-hood of Electrical Workers, Local No. 4, AFL-CIO,shall notify the Regional Director for Region 14, inwriting, whether or not it will refrain from forcing orrequiring the Employers, by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to assign the disputed workto employees represented by it rather than to employ-ees currently represented by National Association ofBroadcast Employees and Technicians, AFL-CIO,CLC.